DETAILED ACTION
Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final action in reply to the request for 15841850 RCE filed on 10/21/2021.
Claims 1, 19 and 20 are amended
Claims 1 – 20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
 
Response to Arguments
Response to 103 
 The applicants arguments are moot based upon a new grounds of rejection necessitated by the applicants amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20120271691 – Hammad et al. hereinafter as HAMMAD in view of US PG Patent 6430539 - Lazarus et al. hereinafter LAZARUS in further view of US Patent 8635674 – Bhatia et al. hereinafter as BHATIA in further view of WO 2011075729 A3 – Kelly et al. hereinafter as KELLY
 
Regarding 1, 19 and 20:
A method comprising: 
creating, by a computing device, a first electronic data item comprising digital content (advertisement can be web content, para. 0531) corresponding to a first offer (offer campaign, para. 347 and 370 ), the first offer corresponding to products or services provided by a merchant,(offer include product or service, merchant, para. 0531, 0532)
 storing, by the computing device, the first electronic data item(offers, para, 370, 0531) in association with a first social media profile (social network account, para. 0352) of a consumer hosted by a first social media channel; (social networking sites, para. 0370)
electronically linking, (link, para. 0352) by the computing device, the first social media profile (social network account, para. 0352) to a transaction account profile(consumer account, para. 0352); 
creating, by the computing device, a second electronic data item comprising digital (offer, 0352), the second offer corresponding to products or services provided by the merchant; (offer include product or service, merchant, para. 0531, 0532)
storing, by the computing device, the second electronic data item(offers, para, 370, 0531) in association with a second social media profile(social network account, para. 0352) of the consumer hosted by a second social media channel; (social networking sites, para. 0370)
electronically linking, (link, para. 0352) by the computing device, the second social media profile(social network account, para. 0352) to the transaction account profile(consumer account, para. 0352); 
determining, a consumer relevance value(variable values, para. 0412) associated with at least one of the first electronic data item (offer, para. 0367)and the second electronic data item; (offer, para. 0367)
modifying, (adjust, para. 0370) by the computing devic(variable values, para. 0412)based on the monitoring of the location information(location , para. 0474) and first and second social media channels(social networking sites, para. 0370).
transmitting, by the computing device, at least one of the first offer(offer, para. 0370) or the second offer (offer, para. 0370)to at least one of the first social media channel or the second social media channel, (social networking sites, para. 0370)
HAMMAD does not disclose:
generating, by the computing devic 
LAZARUS teaches:
 generating, (generate, col 11, line 29-31)  by the computing devic(value, col 4 line 46 – 67), an electronic data structure comprising information associated with an item matrix having coefficients(merchant similarity, Col 18 line 52 – 26)  indicating that the first and second electronic data items are associated;

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of providing offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s item parameters to determine item similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 
HAMMAD / LAZZARUS does not disclose:
monitoring, by the computing device, for a time period, real time information about the consumer, the real time information comprising global positioning system (GPS) data from a web client of the consumer and the postings of the social data from the first and second social media channels; 
wherein the second social media channel is a different social media channel than the first social media channel
global positioning system (GPS) data

monitoring, (tracking, col 31 line 5 – 24) by the computing device, for a time period, real time information (real time, col 8 line 5 - 9) about the consumer (user, col 31 line 5 – 24), the real time information (real time, col 8 line 5 - 9) comprising global positioning system (GPS) data (GPS col 4 line 13 -17) from a web client (browsing, col 4 line 45  - 54) of the consumer and the postings of the social data (posting, col 39 line 47 – 54) from the first and second social media channels; ( data channels, col 54 line 43 – 50)
global positioning system (GPS) data (GPS col 4 line 13 -17)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) for HAMMAD / LAZARUS’s method of monitoring real time information including social data, social channels and location information about the consumers to utilize BHATIA’s method of monitoring real time information via GPS system data for tracking specific social media content including user posts and comments in order HAMMAD to further improve the ad effectiveness based on the data. (BHATIA – col 37 line 1 - 5) 
HAMMAD does disclose analyzing, (trigger / analytics, para. 0353, 0369) via the computing device, postings of (social network, blog, purchase of data and posting from blog, para. 0148) social data (social, para. 0349) associated with the first social media channel (social networking sites, para. 0370)and the second social media channel(social networking sites, para. 0370) based on the stored first offer(social, para. 0349) and stored second offer(social, para. 0349), and based on said analysis, (analytics, para. 0369) however HAMMAD / LAZZARUS / BHATIA does not explicitly disclose :
analyzing , via the computing device, postings of social data associated with the first social media channel and the second social media channel based on the stored first offer and stored second offer, the postings comprising likes hashtags identifiers or keyword data and based on said analyisis, determining a consumer relevance  value being a likelihood that the consumer is interested in the merchant or an offer from the merchant
Kelly teaches:
analyzing , via the computing device, (analysis, para. 0651) postings of social data associated with the first social media channel (facebook, para. 0771) and the second social media channel(twitter, para. 0771) based on the stored first offer and stored second offer, the postings comprising likes hashtags ( post, tags, para. 0191) identifiers or keyword (words, para. –72) data and based on said analyisis, determining a consumer relevance  value (relevance score, para. 0088) being a likelihood that the consumer is interested in the merchant or an offer from the merchant.(relevance, para. 0088)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) for HAMMAD / LAZARUS / BHATIA’s method of monitoring and social data regarding consumers to utilize BHATIA’s method of analyzing social data such as posts, tags and keywords  and determine a relevance value that gives the likelihood that a consumer is interested in merchant offer  in order HAMMAD to further improve the ad effectiveness based on the data. (BHATIA – col 37 line 1 - 5) 




Regarding Claim 2:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
further comprising formatting the first offer (assemble, para. 0300) and the second offer (assemble, para. 0300) for delivery in the first social media channel (social networking site, para. 0300) and the second social media channel (social networking site, para. 0300), respectively.  

Regarding Claim 3:
HAMMAD / LAZARUS / BHATIA discloses of claim 1:
HAMMAD discloses:
further comprising associating, computing device, a delivery timeframe (communication, para. 0366) based on a preference defined by the merchant system for the first offer in the first social media channel(social network, para. 0366, 0370) and the second offer in the second social media channel.  (social network, para. 0366, 0370)

Regarding Claim 4:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
wherein the determining how to display comprises: including criteria with the first offer, wherein the criteria includes keywords and metadata (define conditional tests and attributes for offers, para. 0234); 
capturing the postings (social network, blog, purchase of data and posting from blog, para. of the social data(social network sites, para. 0370) about the merchant from the first social media channel (social network sites, para. 0370) via an API interfacing(0368) with the social media channel (social network sites, para. 0370); and 
comparing,(define, control, run, review, para. 0370) by the computing device and based on matching rules, the criteria with the postings (social network, blog, purchase of data and posting from blog, para. 0148) of the social data(social, para. 0329-0331) from the social media channel (social network about the merchant to determine a social media association between the criteria(define conditional tests and attributes for offers, para. 0234) for the first offer(offer, para. 0370) and the social media data(campaign, para. 0370) about the merchant, wherein the first offer(offer, para. 0370) is for use at the merchant.  

Regarding Claim 5:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
further comprising increasing, by the computing device, a rank ( rank, para. 0321) of the first offer (offer, para. 0322)  based on an extent of the association of the postings (social network, blog, purchase of data and posting from blog, para. 0148) of the social data (social networking, para. 0323) to the criteria.  

Regarding Claim 6:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
further comprising more prominently displaying, by the computing device, the first offer(offer, para. 0322) based on an increased rank  ( rank, para. 0321) of the first offer(offer, para. 0322).  

Regarding Claim 7:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
wherein the consumer relevance value is based on a collaborative filtering (filtering, para. 0443) algorithm that identifies offers that are relevant to one or more of the consumers.  

Regarding Claim 8:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
wherein the consumer relevance value is based on a collaborative filtering algorithm(filtering, para. 0443), and wherein the collaborative filtering algorithm assigns the consumer relevance value based on social data(social, para. 0380), clickstream data(browser cookie, para. 0197), a transaction history associated with the consumer(transaction history, para. 0382), a demographic of the consumer(demographic, para. 0090), a consumer profile(profile, para. 0472), a type of transaction account(social account, consumer account, financial payment account, para. 0331), a transaction account associated with the consumer(transaction payment account, para. 0332), a period of time that the consumer has held a transaction account(time period under analysis of cardholder, para. 0432), a size of wallet(size suitable, para. 0528), a share of wallet(size suitable, para. 0528), consumer feedback(comment, para. 0365), information associated with an item usage(usage, para. 0088), and information associated with a product usage.  (Usage, para. 0088)

Regarding Claim 9:

HAMMAD discloses:
wherein the consumer relevance value (variable values, para. 0412) indicates the relevance (relevant, para. 0464, of at least one of the first offer (offer, para. 0359, 370) or the second offer to the consumer.  

Regarding Claim 10:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD does not disclose:
the offer to offer similarity value is based on pairings of offers of at least one of occurring most often or are most strongly correlated
LAZARUS teaches: 
the offer to offer similarity value is based on pairings of offers of at least one of occurring most often or are most strongly correlated (highest correlation, col 37 – line 54 – 65)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 



Regarding Claim 11:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD does not disclose:
wherein the offer to offer similarity value of is determined based on at least one of a co-occurrence method or a cosine method.  
LAZARUS teaches:
wherein the offer to offer similarity value of is determined based on at least one of a co-occurrence method (Co-occurrence, col 10 line 51 – 64) or a cosine method.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 

Regarding Claim 12:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD does not disclose:
wherein the offer to offer similarity value is determined by comparing record of charges (ROCs) of a plurality of consumers at the plurality of merchants.

LAZARUS teaches:
wherein the offer to offer similarity value is determined by comparing record of charges (ROCs) 
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of adjusting and generating similarity values and matrix by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 
Regarding Claim 13:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD does not disclose:
wherein each of the coefficients of the offer matrix comprises a record associated with one or more offers.  
LAZARUS teaches:
wherein each of the coefficients (col 26 line15 – 60) of the offer matrix comprises a record associated with one or more offers.  
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD’s method of correlating relevant  offers through social networks to utilize LAZARUS’s method of generating similarity values through determining the coefficients by using HAMMAD’s offer parameters to determine offer similarities would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 

Regarding Claim 14:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
further comprising generating, by the computing device, a ranked (Ranked para. 0321) list of offers (offer, para. 0322) based upon a plurality of consumer relevance values.  (variable values, para. 0412)

Regarding Claim 15:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
further comprising transmitting, by the computing device, a ranked list of offers to at least one of the first social media channel (social networking site, para. 0300) or the second social media channel based on the preference (channel preference, para. 0370) provided by a user.  

Regarding Claim 16:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
wherein the creating a first offer includes customizing the first offer based upon a merchant goal of the merchant, wherein the merchant goal comprises at least one of: an acquisition goal (new customers. para. 0058) and a loyalty goal.  


Claims 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20120271691  in further view of US Patent 8635674 – Bhatia et al. hereinafter as BHATIA in further view of WO 2011075729 A3 – Kelly et al. hereinafter as KELLY in further view of US PG Pub 20110131077 – Tan et al. hereinafter as TAN

Regarding Claim 17:  
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD / LAZARUS / BHATIA / KELLY does not disclose:
further comprising restricting, by the computing device, the first offer by removing offer data disfavored by the consumer.
TAN teaches:
further comprising restricting, by the computing device, the first offer by removing offer data disfavored by the consumer.  (removing all influence , para. 0089)
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD / LAZARUS / BHATIA / KELLY’s method of correlating relevant offers through social networks to utilize TAN’s method of restricting first offer by removing offer data not in favor by the customer as this would allow for HAMMAD to improve the effectiveness of offers. (HAMMAD – para. 0148) 

Claims 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pubs 20120271691 – Hammad et al. hereinafter as HAMMAD in view of US PG Patent 6430539 - Lazarus et al. hereinafter LAZARUS in further view of US Patent 8635674 – Bhatia et al. hereinafter as BHATIA in further view of WO 

Regarding Claim 18:
HAMMAD / LAZARUS / BHATIA / KELLY discloses of claim 1:
HAMMAD discloses:
wherein the creating a first offer includes customizing( the first offer based on a business rule,(offer rules, para. 0214) wherein the business rules includes a time of day,(time of day, para. 0090)  
HAMMAD / LAZARUS / BHATIA / KELLY does not disclose:
business rules includes a holiday, the consumer traveling, a merchant location in relation to a consumer location
BARNES teaches:
business rules includes a holiday(holiday, para. 0218), the consumer traveling(traveling, para. 0234), a merchant location in relation to a consumer location(traveling, para. 0234)
It would have been obvious to a person of ordinary kill in the art at the time of the invention (pre‐AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine HAMMAD / LAZARUS / BHATIA / KELLY’s method of providing an offer using business rules to utilize BARNES method of business rules that consists of holiday, consumer traveling and merchant location in relation to a consumer location as this would allow HAMMAD to further improve the relevancy and effectiveness of offers. (HAMMAD – para. 0148) 

Conclusion              

 AU201306306306 A1 – Carlson – multi channel redemption offers
US PG Pubs 20130218682 – Alterman – digital Concierge Application                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681               
        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681